

117 HR 3639 IH: Blockchain Innovation Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3639IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Soto (for himself and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Commerce, in consultation with the Federal Trade Commission, to conduct a study and submit to Congress a report on the state of blockchain technology and its use in consumer protection, and for other purposes.1.Short titleThis Act may be cited as the Blockchain Innovation Act.2.Study on blockchain technology and its use in consumer protection(a)In general(1)Study requiredNot later than one year after the date of enactment of this Act, the Secretary of Commerce, in consultation with the Federal Trade Commission and any other Federal agency the Secretary determines appropriate, shall conduct a study on current and potential use of blockchain technology in commerce and the potential benefits of blockchain technology for limiting fraud and other unfair and deceptive acts and practices.(2)Requirements for studyIn conducting the study required by paragraph (1), the Secretary shall examine—(A)trends in the commercial use of and investment in blockchain technology;(B)best practices in facilitating public-private partnerships in blockchain technology;(C)potential benefits and risks of blockchain technology for consumer protection; (D)how blockchain technology can be used by industry and consumers to reduce fraud and increase the security of commercial transactions; (E)areas in Federal regulation of blockchain technology where greater clarity would encourage domestic innovation; and(F)any other relevant observations or recommendations related to blockchain technology and consumer protection.(3)Public commentIn conducting the study required by paragraph (1), the Secretary shall provide opportunity for public comment and advice relevant to conducting the study.(b)Report to congressNot later than 6 months after the completion of the study required by subsection (a)(1), the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Department of Commerce, a report that contains the results of such study.